DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 have been rejected. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, drawn to protecting distributed content, classified in G06F 21/10, in the reply filed on February 10, 2022, is acknowledged. 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a method Therefore, these claims fall within the four statutory categories of invention. 
The claim is direct to classifying information, which is an abstract idea. Specifically, the claim recites “receiving…a video information reported by [an entity]…” “inspecting…the video information for a privacy parameter;” “ in response to the video information specifying the privacy parameter, recording…the video information to a private [ledger] that is associated with the [entity];” and “in response to the video information failing to specify the privacy parameter, recording…the video information to a public [ledger]”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim describe a process of receiving video information, checking the video information for privacy marking, recording the video information with a private marking in a private ledger or recording the video information without the private marking in a public ledger, which is a commercial or legal interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a server, a device playing a video, a private blockchain and a public blockchain merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. receiving…a video information reported by [an entity]…” “ inspecting…the video information for a privacy parameter;” “ in response to the video information specifying the privacy parameter, recording…the video information to a private [ledger] that is associated with the [entity];” and “in response to the video information failing to specify the privacy parameter, recording…the video information to a public [ledger].” The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a server, a  As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of classifying information. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7 further describe the abstract idea of classifying information. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, additional elements “generating a hash value by hashing the video information” of claim 2 do not involve improvements to the functioning of a computer, or to any other technology or technical filed. Therefore, the additional elements do not integrate the abstract idea into a practical application. Furthermore, additional limitations, for example, “recording the hash value to the private [ledger]” of claim 3, “recording the hash value to the public [ledger]” of claim 4, “receiving a time and a geographic location reported by the [entity] playing the video” of claim 5, “receiving a message reported by the [entity]” of claim 6 and “determining a file extension that is associated with the privacy parameter” further recite the abstract idea 
	

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. (US 8,359,361B2 (“Thornton”)) in view of Voell et al. (US 10,749,848B2 (“Voell”)).
Regarding claim 1, Thornton teaches a method, comprising: 
receiving, by a server, a video information reported by a device playing a video (Thornton: Fig. 1, Fig. 4; 1:6-12, 3:26-43, 6:53-67, 7:1-20, 11:6-10 (by disclosing the attachment manager 144 of the message server 140 may receive the one or more media files 114-1-c for the message 116 communicated over the first transport 112-1 from the message application 104-1 of the computing device 110-1 to the message server 140); 
inspecting, by the server, the video information for a privacy parameter; (Thornton: Fig. 7, 'Album Privacy 714'; 2:29-32, 16:5-34 (by disclosing when a user activates the “Album privacy” display object 714, the user interface 108 generates a control directive representing a privacy setting for the media files 114-1c stored on the network storage server 150. When activated, the message application 104-1 receives a control directive 
in response to the video information specifying the privacy parameter (Thornton: 2:29-32 (by disclosing the media files with operational settings, such as privacy parameters)), recording, by the server, the video information to a [database] that is associated with the device (Thornton: Fig. 4, 'Network Storage Server 150'; 11:14-19 (by disclosing the attachment manager 144 of the message server 140 may interact with the network storage server 150 to store the one or more media files 114-1-c on the network storage server 150); and
in response to the video information fails to specify the privacy parameter, recording (Thornton: 2:18-20), by the server, the video information to a [database] (Thornton: Fig. 4, 'Network Storage Server 150'; 11:14-19 (by disclosing the attachment manager 144 of the message server 140 may interact with the network storage server 150 to store the one or more media files 114-1-c on the network storage server 150) (Becker: Fig. 3, step 300; 5:46-6:2).
Thornton does not explicitly teach a private blockchain and a public blockchain, however, in the same field of endeavor, Voell teaches:
in response to the [transaction] information specifying the privacy parameter, recording, by the server, the [transaction] information to a private blockchain (Voell: Fig. 2, step 260, Fig. 3, step 240, Fig. 5, step 520; 2:13-26, 2:43-46, 5:56-6:6, 6:57-58)…
in response to the [transaction] information failing to specify the privacy parameter, recording, by the server, the [transaction] information to a public blockchain. (Voell: Fig. 3, step 240, Fig. 5, step 520; 2:13-26, 2:43-46, 7:34-45, 7:65-8:2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thorton to include recording information to a private or public blockchain, as disclosed in Voell, in order to add the security and the resiliency (Voell: 4:18).
Additionally, the limitation “in response to the video information failing to specify the privacy parameter, recording, by the server, the video information to a public blockchain …“ recites a conditional limitation. Only one of the “recording” steps can be performed any time the method is performed, based on responsive to the video information failing to specify the privacy parameter. Thus, only one of the “recording” steps is required to be performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int’l Trade Comm’n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Regarding claim 6, Thornton in view of Voell teaches the method of claim 1. Furthermore, 
Thornton teaches:
wherein the receiving of the video information further comprises receiving a message reported by the device. (Thornton: Fig. 4, 'Media File 114-1',  'Message 116'; 7:7-13, 8:20-40)
Regarding claim 7, Thornton in view of Voell teaches the method of claim 1. Furthermore, 
Thornton teaches:
determining a file extension that is associated with the privacy parameter. (Thornton: 7:7-13, 8:20-56, 8:34-39, 16:5-19)
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton in view of Voell as applied to claim 1 further in view of Code et al. (US 2017/0134162A1 (“Code”)).
Regarding claim 2, Thornton in view of Voell teaches the method of claim 1. Thornton in view of Voell does not explicitly teach the following limitation, however in the same field of endeavor, Code teaches:
generating a hash value by hashing the video information; (Code: ¶¶18-19 (by disclosing the server storing and selecting digital media files for chain hashing, generating a hash function algorithm, storing copies of the hash function/hash chains))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thorton in view of Voell to include hashing the video information, as disclosed in Code, in order to provide security to the authentication process of verifying the authenticity of digital medial file contents (Code: ¶16).
Regarding claim 3, Thornton in view of Voell and Code teaches the method of claim 2. Furthermore, 
Voell teaches:
recording the hash value to the private blockchain. (Voell: Abstract; 1:41-51)
Regarding claim 4, Thornton in view of Voell and Code teaches the method of claim 2. Furthermore, 
Voell teaches:
recording the hash value to the public blockchain recording the hash value to the public blockchain. (Voell: Abstract; 1:41-51)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton in view of Voell as applied to claim 1 further in view of Becker et al. (US 8,612,477B2 (“Becker”)).
Regarding claim 5, Thornton in view of Voell teaches the method of claim 1. Furthermore, 
Thornton teaches wherein the receiving of the video information further comprises receiving [information] reported by the device playing the video (Thornton: Fig. 1, Fig. 4; 1:6-12, 3:26-43, 6:53-67, 7:1-20, 11:6-10).
Thornton does not explicitly teach the following limitation, however in the same field of endeavor, Becker teaches:
receiving a time and a geographic location reported by the device (Becker: Fig. 2, step 202, Fig. 4; 4:41-46, 7:17-48)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thorton in view of Voell to include receiving a time and a location of the device, as disclosed in Becker, in order to effectively enhance electronic communications (Becker: 1:43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cai (US 8,990,322B2) teaches archive control for text messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685